Citation Nr: 0705133	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  06-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for otitis media of the 
left ear.  

3.  Entitlement to an increased (compensable) rating for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran served on active duty from March 1945 to May 
1946.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board has advanced this case on the docket due to the 
veteran's age.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.900(c) (2006).  

FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in a January 2002 rating decision.  The veteran was notified 
of that decision and apprised of his procedural and appellate 
rights, and he did not file a notice of disagreement (NOD) 
within one year, in response, to initiate a timely appeal.  

2.  The evidence added to the record since January 2002 
concerning bilateral hearing loss is merely cumulative of 
evidence previously of record and does not raise a reasonable 
possibility of substantiating this claim.  

3.  Service connection for otitis media was also denied in 
that January 2002 rating decision.  The veteran was notified 
of that decision and apprised of his procedural and appellate 
rights, and he did not file a notice of disagreement 
within one year, in response, to initiate a timely appeal.  

4.  No additional evidence concerning left ear otitis media 
has been submitted since January 2002.  

5.  The veteran has mild bilateral pes planus; there is no 
evidence of painful motion or instability in either foot, no 
obvious edema, weakness, or tenderness to palpation in either 
foot, no evidence of abnormal weight bearing, and normal 
alignment of the Achilles tendon bilaterally.  


CONCLUSIONS OF LAW

1.  The additional evidence received since the January 2002 
rating decision, which denied the veteran's claim for service 
connection for bilateral hearing loss, is not new and 
material and this claim is not reopened; the January 2002 
rating action is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2006).

2.  The additional evidence received since the January 2002 
rating decision, which also denied the veteran's claim for 
service connection for otitis media of the left ear, is not 
new and material and this claim is not reopened; the January 
2002 rating action is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2006).

3.  The criteria are not met for a compensable rating for 
bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Code 5276 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126, and the implementing 
VA regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a March 2004 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through July 2006 have been obtained, and he was 
provided a VA compensation examination to assess the severity 
of his pes planus, one of the dispositive issues.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In the absence of 
new and material evidence, he is not entitled to examinations 
for medical nexus opinions concerning his bilateral hearing 
loss and left ear otitis media claims.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that 
the duty to assist has been met.



Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006) (Mayfield III) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claims in July 
2004 - so not until after sending the veteran a VCAA letter 
in March 2004.  Consequently, there was no error in the 
timing of the VCAA notice.  And even to the extent that March 
2004 VCAA notice may have been insufficient, in whatever 
respect, the veteran received additional notice in March 2006 
followed by readjudication of his claims in the July 2006 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Regarding the veteran's increased rating claim, he was 
provided Dingess notice in March 2006 explaining what type of 
information and evidence was needed to substantiate this 
claim.  He was also provided notice of the type of evidence 
necessary to establish an effective date if this benefit is 
granted, and, as mentioned, the RO subsequently readjudicated 
the claim in the July 2006 SSOC.

In another decision during the pendency of this appeal, the 
Court held that, in the context of an application to reopen a 
claim, the VCAA notice must include an explanation of:  1) 
the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Court further explained that a 
notice letter must describe what evidence would be necessary 
to substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  Here, the record shows the VCAA letters in 
April and July 2001 and in March 2004 informed the veteran of 
the evidence and information necessary to establish his 
entitlement to service connection.  Moreover, the 
November 2005 SOC specifically notified him what evidence 
would be required to reopen his service connection claims, 
i.e., what would constitute "new and material evidence," 
and the RO subsequently readjudicated those issues in the 
July 2006 SSOC, as well.  Accordingly, the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of his claims at this time.  See 
Mayfield v. Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  



Analysis

I.  New and Material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case (SOC), whichever is later, a 
rating determination is final and binding on the veteran 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the Court has 
indicated that a two-step analysis is required.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 
140 (1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A rating decision in October 1999 initially denied service 
connection for hearing loss and left ear otitis media.  The 
veteran was notified of that decision and apprised of his 
procedural and appellate rights, but he did not file a notice 
of disagreement within one year, in response, to initiate a 
timely appeal.  Because, however, of the enactment of the 
VCAA in November 2000, the RO readjudicated his claims in 
January 2002 after providing him with VCAA-compliant notice, 
as explained above.  The January 2002 rating decision again 
denied service connection for hearing loss and left ear 
otitis media, and he again did not file a notice of 
disagreement within one year of that determination, in 
response, to initiate a timely appeal.  Since the RO issued 
that January 2002 rating decision pursuant to his original 
service connection claims, the Board finds that the current 
appeal arises from that rating decision.  

The evidence that was of record at the time of the previous 
rating decisions included the veteran's service medical 
records, VA clinic records dated from 1994 to 1999, and the 
report of VA compensation examinations in March and May 1999.  
The service medical records reflect one episode of otitis 
media in the left ear in May 1944 that resolved following 
treatment; the service records are unremarkable for any 
indication of hearing loss.  The VA clinic records do not 
mention any complaints or clinical findings concerning 
hearing loss or residuals of otitis media.  A VA audiologist 
in March 1999 diagnosed moderate to severe sensorineural 
hearing loss in the right ear and moderately severe to severe 
sensorineural hearing loss in the left ear.  A VA physician 
evaluated the veteran in May 1999 and noted that the physical 
examination of his ears was essentially normal.  He concluded 
that, although the veteran's sensorineural hearing loss could 
be due to noise exposure and otitis media in service, there 
were other possible causes.  

Based on the above medical evidence, the RO denied service 
connection for left ear otitis media and for hearing loss in 
the January 2002 rating decision.  And as mentioned, the 
veteran was notified of that determination and did not file a 
notice of disagreement within one year, in response, to 
initiate a timely appeal.

The evidence added to the record since January 2002 
concerning hearing loss and otitis media consists primarily 
of VA clinic records dated from December 1994 to October 
2005, some of which are mere duplicates of reports that were 
previously of record and therefore already considered - so 
they obviously are not new.  As for the other remaining 
records, they show an ongoing diagnosis of hearing loss.  
No new audiological findings were noted, however.  One 
examiner stated the veteran had been furnished a hearing aid 
for his right ear, which had provided some improvement.  
These records are silent for any mention of otitis media or 
residuals of the otitis media the veteran had during service.  
The net result of this other evidence is that it, too, is not 
new because it is merely cumulative of evidence that was 
already of record and previously considered.  That is to say, 
it shows only the presence of hearing loss, which was known 
even when the RO adjudicated this claim in January 2002.  
This additional evidence does not provide any indication the 
hearing loss is due to the veteran's military service or that 
he currently has left ear otitis media or any residuals of 
the left ear otitis media noted in service.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  


So this additional evidence does not raise a reasonable 
possibility of substantiating his claims.  
38 C.F.R. § 3.156(a).  See also See Morton v. Principi, 3 
Vet. App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence.).

The arguments the veteran has made in his additional 
statements also are not new because he is merely reiterating 
the very same allegations he made prior to the RO denying his 
claims in January 2002.  Cf. Bostain v. West, 11 Vet. App. 
124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In the absence of new and material evidence, the benefit-of-
the- doubt rule does not apply.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  And the veteran's claims for service 
connection for bilateral hearing loss and left ear otitis 
media are not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103.

II.  Increased Rating for Bilateral Pes Planus

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.



Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

For pronounced pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 50 percent rating is applicable if the impairment is 
bilateral and 30 percent if unilateral. If the impairment is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities, a 30 percent evaluation in warranted if 
bilateral or 20 percent if unilateral.  A 10 percent rating 
is appropriate for moderate pes planus, with the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
whether bilateral or unilateral.  For mild impairment, with 
symptoms relieved by built-up shoe or arch support, a 
0 percent rating is to be assigned.  Code 5276.  

A zero percent (i.e., noncompensable) rating for the 
veteran's bilateral pes planus has been in effect since the 
day following his separation from service in 1946.  

During a VA compensation examination in April 2004, the 
veteran complained of pain in both feet, right worse than 
left, whenever he had to stand or walk for long periods of 
time.  He denied using any assistive device or corrective 
shoes or arches for support.  He indicated that he had no 
difficulty attending to his activities of daily living and 
stated that he had not received any medical treatment for his 
feet.  He also denied using any medication to relieve foot 
discomfort.  On examination, each foot had a mildly flattened 
arch.  There was no evidence of painful motion or instability 
in either foot.  And there was no obvious edema, weakness, or 
tenderness to palpation in either foot.  Further, the 
examiner stated there was no evidence of abnormal weight 
bearing.  The veteran walked with a normal gait and both 
Achilles tendons were normally aligned.  The examiner 
commented that the evaluation of the veteran's feet was 
negative, except for a benign exostosis of the left fifth 
metatarsal that had shown no interval change since the last 
examination in May 1999.  The examiner diagnosed mild 
bilateral pes planus.  

Lacking medical evidence that the weight-bearing line of 
either foot lies over or medial to the great toe, or that 
there is any current inward bowing of the tendo achillis, 
pain on manipulation or use of either foot, the requirements 
for a higher 10 percent rating are not met.  Further, the 
rating schedule indicates that a 0 percent rating is to be 
assigned when the symptoms are relieved by built-up shoe or 
arch support.  Here, the veteran does not wear arch supports 
or other corrective shoes and he has denied taking any 
medication to relieve any discomfort.  Although he complained 
of pain in his feet whenever he had to stand or walk for long 
periods of time, the examiner indicated the veteran's gait 
was normal - not antalgic.  So the objective clinical 
findings show the current manifestations of the veteran's 
bilateral pes planus, including discomfort, are not more than 
mild and do not meet the criteria of the rating schedule for 
a compensable rating.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

In this case, there is no evidence the veteran has any flare-
ups of his bilateral pes planus or that the disability 
produces any additional functional impairment not 
contemplated by the schedular criteria.  Thus, consideration 
of the DeLuca factors also does not warrant a higher rating 
for the disability.  

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes the regular schedular standards adequately 
describe and provide for the veteran's disability level.  
There is no indication he has ever been hospitalized for 
treatment of his pes planus disability since his separation 
from military service - much less on a frequent basis.  
Neither does the record reflect marked interference with his 
employment, meaning above and beyond that contemplated by his 
current 0 percent schedular rating.  See 38 C.F.R. § 4.1.  He 
has submitted no evidence of excessive time off from work due 
to the disability or of concessions made by his employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

For all the foregoing reasons and bases, the claim for a 
compensable rating for bilateral pes planus must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  




ORDER

New and material evidence not having been presented, the 
claim for service connection for bilateral hearing loss is 
not reopened.  

New and material evidence not having been presented, the 
claim for service connection for left ear otitis media is not 
reopened.  

The claim for an increased (compensable) rating for bilateral 
pes planus is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


